

	

		II

		109th CONGRESS

		1st Session

		S. 1322

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 28, 2005

			Mr. Durbin (for himself,

			 Mr. Leahy, Mr.

			 Kennedy, and Mr. Feingold)

			 introduced the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To allow for the prosecution of members of

		  criminal street gangs, and for other purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the American Neighborhoods Taking

			 the Initiative—Guarding Against Neighborhood Gangs Act of

			 2005 or the ANTI-GANG Act.

			(b)Table of

			 contentsThe table of

			 contents of this Act is as follows:

				

					Title I—Criminal street

				gangs

					Sec. 100. Findings

					Sec. 101. Criminal street

				gangs; definitions

					Sec. 102. Criminal street gangs

				prohibited acts, penalties, and forfeiture

					Sec. 103. Clerical

				amendments

					Sec. 104. Conforming

				amendments

					Sec. 105. Designation of and

				assistance for high intensity interstate gang activity

				areas

					Sec. 106. Gang prevention

				grants

					Sec. 107. Gang prevention

				information grants

					Sec. 108. Enhancement of

				Project Safe Neighborhoods Initiative to improve enforcement of criminal laws

				against violent gangs

					Sec. 109. Additional resources

				needed by the Federal Bureau of Investigation to investigate and prosecute

				violent criminal street gangs

					Sec. 110. Expansion of Federal

				witness relocation and protection program

					Sec. 111. Grants to State and

				local prosecutors to protect witnesses and victims of crime

					Sec. 112. Witness protection

				services

					Title II—Related matters

				involving violent crime prosecution

					Sec. 201. Study on expanding

				Federal authority for juvenile offenders

					Sec. 202. Prosecutors and

				Defenders Incentive Act

				

			ICriminal street gangs

			100.FindingsCongress finds that—

				(1)violent crime and drug trafficking are

			 pervasive problems at the national, State, and local level;

				(2)the crime rate is exacerbated by the

			 association of persons in gangs to commit acts of violence and drug

			 offenses;

				(3)according to the most recent National Drug

			 Threat Assessment, criminal street gangs are responsible for the distribution

			 of much of the cocaine, methamphetamine, heroin, and other illegal drugs being

			 distributed in rural and urban communities throughout the United States;

				(4)gangs commit acts of violence or drug

			 offenses for numerous motives, such as membership in or loyalty to the gang,

			 for protecting gang territory, and for profit;

				(5)gang presence has a pernicious effect on

			 the free flow of commerce in local businesses and directly affects the freedom

			 and security of communities plagued by gang activity;

				(6)gangs often recruit and utilize minors to

			 engage in acts of violence and other serious offenses out of a belief that the

			 criminal justice systems are more lenient on juvenile offenders;

				(7)gangs often intimidate and threaten

			 witnesses to prevent successful prosecutions;

				(8)gang recruitment can be deterred both

			 through increased vigilance, strong criminal penalties, equal partnerships with

			 State and local law enforcement, and proactive intervention efforts,

			 particularly targeted at juveniles, prior to gang involvement; and

				(9)State and local prosecutors, in hearings

			 before the Committee on the Judiciary of the Senate, enlisted Congress’s help

			 in the prevention, investigation, and prosecution of gang crimes and in the

			 protection of witnesses and victims of gang crimes.

				101.Criminal street

			 gangs; definitionsSection 521

			 of title 18, United States Code, is amended to read as follows:

				

					521.Criminal street

				gang; definitionsAs used in

				this chapter:

						(1)Criminal street

				gang

							(A)In

				generalThe term

				criminal street gang means an ongoing formal or informal group,

				club, organization, or association of 3 or more persons through or for which

				they individually, jointly, or in combination, have committed or attempted to

				commit, for the direct or indirect benefit of, at the direction of, or in

				association with the group, club, organization, or association, 3 or more

				unrelated predicate gang crimes, provided that—

								(i)one of the predicate gang crimes is a

				violent gang crime;

								(ii)one predicate gang crime must occur after

				the date of enactment of the ANTI-GANG Act, and the last of which must occur

				not later than 10 years (excluding any period of imprisonment) after the

				commission of a prior predicate gang crime; and

								(iii)the activities of the criminal street gang

				must substantially affect interstate or foreign commerce.

								(B)Ongoing

								(i)In

				generalAs used in this

				paragraph, the term ongoing, means that the criminal street gang

				has an independent identity and existence extending beyond the planning or

				carrying out of any offense or series of offenses which happen to be predicate

				gang crimes.

								(ii)FactorsThe presence or absence of any of the

				following evidentiary factors is relevant to show the existence or nonexistence

				of an ongoing criminal street gang, or to show that any predicate gang crime

				was committed through or for a criminal street gang:

									(I)A common name, insignia, flag, means of

				recognition, secret signal or code.

									(II)A common creed, belief, structure,

				leadership or command structure, method of operation or criminal enterprise,

				concentration or specialty.

									(III)Membership, age or other qualifications,

				initiation rites, geographical or territorial situs, boundary, or location, or

				other unifying mark, manner, protocol, or method of expressing or indicating

				membership.

									(C)Three or more

				personsAs used in this

				paragraph, the term 3 or more persons, shall not require that the

				same 3 or more persons be involved in 2 or more predicate gang crimes.

							(D)UnrelatedAs used in this paragraph, the term

				unrelated, means that the predicate gang crimes are not part of a

				single course of conduct with a single criminal objective, and do not represent

				essentially 1 composite harm even if such gang crimes constitute legally

				distinct offenses occurring at different times. Violent gang crimes committed

				on different days shall always be considered to be unrelated.

							(2)Predicate gang

				crimeThe term

				predicate gang crime, means any act or threat, or attempted act or

				threat, which is chargeable under Federal or State law, and punishable by

				imprisonment for more than 1 year, involving—

							(A)a violent gang crime, which

				includes—

								(i)murder;

								(ii)attempted murder;

								(iii)manslaughter;

								(iv)kidnapping;

								(v)robbery;

								(vi)assault;

								(vii)extortion;

								(viii)arson;

								(ix)burglary;

								(x)sexual assault;

								(xi)carjacking; and

								(xii)explosive materials under subsection (d),

				(e), (f), or (i) of section 844;

								(B)a serious drug offense, as

				that term is defined under section 924(e)(2)(A);

							(C)obstruction of justice (including offenses

				under sections 1503 and 1510);

							(D)tampering with or retaliating against a

				witness, victim, or informant (including offenses under sections 1512 and

				1513);

							(E)fraud and related activity in connection

				with identification documents or access devices under sections 1028 and

				1029;

							(F)interference with commerce by threats of

				violence under section 1951;

							(G)money laundering under section 1956;

							(H)engaging in monetary transactions in

				property derived from specified unlawful activity under section 1957;

							(I)the use of interstate commerce facilities

				in the commission of murder-for-hire;

							(J)the interstate transportation, sale, or

				receipt of stolen goods under sections 2312 through 2315;

							(K)the receipt, possession, and transfer of

				firearms, except for violations of section 922(g); or

							(L)any act involving the

				Immigration and Nationality Act,

				section 274 (relating to bringing in and harboring certain aliens), section 277

				(relating to aiding or assisting certain aliens to enter the United States), or

				section 278 (relating to importation of aliens for immoral purposes).

							(3)StateThe term State means each of

				the several States of the United States, the District of Columbia, and any

				commonwealth, territory, or possession of the United

				States.

						.

			102.Criminal street

			 gangs—prohibited acts, penalties, and forfeitureChapter 26 of title 18, United States Code,

			 is amended by adding at the end the following:

				

					522.Prohibited acts;

				penalties and forfeiture

						(a)Recruitment and

				retention in criminal street gangsIt shall be unlawful for any person—

							(1)to recruit, solicit, command, employ,

				persuade, induce, entice, or coerce any person to become a member of or

				participate in, any criminal street gang with the intent that the person

				recruited will do any act to effect the criminal activities of a criminal

				street gang; or

							(2)by use of force, threat, or intimidation

				directed at any person, or by the infliction of bodily injury upon any person,

				to knowingly prevent a person from leaving a criminal street gang.

							(b)Participation

				in a criminal street gangIt

				shall be unlawful for any person—

							(1)to do any act with the intent to effect the

				criminal activities of a criminal street gang;

							(2)to commit, attempt to commit, aid or abet

				the commission of, or conspire to commit any predicate gang crime—

								(A)in furtherance or in aid of the activities

				of the criminal street gang;

								(B)for the direct or indirect benefit of the

				criminal street gang, or in association with the criminal street gang;

				or

								(C)for the purpose of gaining entrance to, or

				maintaining or increasing position in, the criminal street gang;

								while knowingly being a member of or

				participating in a criminal street gang; or(3)to employ, use, command, counsel, persuade,

				induce, entice, or coerce any individual to commit any predicate gang

				crime—

								(A)in furtherance or in aid of the activities

				of the criminal street gang;

								(B)for the direct or indirect benefit of the

				criminal street gang, or in association with the criminal street gang;

				or

								(C)for the purpose of gaining entrance to or

				maintaining or increasing position in the criminal street gang;

								while knowingly being a member of or

				participating in a criminal street gang.(c)Witness

				intimidationIt shall be

				unlawful for any person to travel in interstate or foreign commerce, or use the

				mail or any facility in interstate or foreign commerce, or to employ, use,

				command, counsel, persuade, induce, entice, or coerce any individual to do the

				same, to threaten, influence, or prevent from testifying any witness in a

				Federal or State criminal proceeding—

							(1)in furtherance or in aid of the activities

				of a criminal street gang;

							(2)for the direct or indirect benefit of, at

				the direction of, or in association with a criminal street gang; or

							(3)for the purpose of gaining entrance to or

				maintaining or increasing position in a criminal street gang.

							(d)Underlying

				offenses

							(1)No limitation

				on underlying offensesNothing in this section shall be construed

				to prohibit the conviction or sentencing of any person for an underlying

				offense that is included in the definition of predicate gang

				crimes.

							(2)Venue for

				underlying offensesNotwithstanding any other provision of law,

				venue for any Federal underlying offense charged as a predicate gang crime in a

				prosecution under this section shall lie in the same district as a prosecution

				under this section.

							(e)Penalties

							(1)RecruitingWhoever violates subsection (a)(1) or

				(b)(1) of this section shall be fined under this title, or imprisoned not more

				than 3 years, or both; provided that if the person recruited under subsection

				(a)(1) is a minor and the violator is 18 years of age or older, then the

				violator shall be fined under this title, imprisoned not more than 10 years, or

				both.

							(2)Preventing from

				leavingWhoever violates

				subsection (a)(2) or (c) shall be fined under this title, or imprisoned not

				more than 10 years, or both; provided that if the person prevented from leaving

				under subsection (a)(2) is a minor and the violator is 18 years of age or

				older, then the violator shall be fined under this title, imprisoned not more

				than 15 years, or both.

							(3)Gang

				crimesWhoever violates

				subsection (b)(2) or (b)(3) shall be fined under this title, imprisoned not

				more than 20 years, or both; except—

								(A)where the predicate gang crime is a serious

				drug offense, then whoever violates these subsections shall be fined under this

				title, imprisoned not more than 30 years, or both; or

								(B)where the predicate gang crime is a violent

				gang crime, whoever violates these subsections shall be fined under this title,

				imprisoned for any term of years or for life, or both.

								(f)Forfeiture

							(1)In

				generalA person who violates

				any provision of this section shall, in addition to any other penalty and

				irrespective of any provision of State law, forfeit to the United

				States—

								(A)any property constituting, or derived from,

				any proceeds the person obtained, directly or indirectly, as a result of the

				violation; and

								(B)any property used, or intended to be used,

				in any manner or part, to commit, or to facilitate the commission of the

				violation.

								(2)Application of

				Controlled Substances

				ActSubsections

				(b), (c), (e), (f), (g), (h), (i), (j), (k), (l), (m), (n), (o), and (p) of

				section 413 of the Controlled Substances

				Act (21

				U.S.C. 853) shall apply to a forfeiture under this

				section.

							(g)Certification

				by the United States attorneyNo prosecution of any offense described

				under this section involving a predicate gang crime that is otherwise

				exclusively chargeable under State law shall be undertaken by the United States

				except upon the certification in writing of the Attorney General, the Deputy

				Attorney General, the Associate Attorney General, any Assistant Attorney

				General specially designated by the Attorney General, or the United States

				attorney for the district in which the offense will be prosecuted, after

				consultation with State and local prosecutors, that in his judgment a

				prosecution by the United States is in the public interest and necessary to

				secure substantial justice, which function of certification may not be

				delegated.

						.

			103.Clerical

			 amendmentsThe table of

			 sections at the beginning of chapter 26 of title 18, United States Code, is

			 amended to read as follows:

				

					

						521. Criminal street gangs;

				definitions.

						522. Prohibited acts; penalties

				and

				forfeiture.

					

					.

			104.Conforming

			 amendments

				(a)Authorization

			 of interception of wire, oral, and electronic communicationsSection 2516(1) of title 18, United States

			 Code, is amended—

					(1)in paragraph (q), by striking

			 or;

					(2)by redesignating paragraph (r) as paragraph

			 (s); and

					(3)by inserting after paragraph (q) the

			 following:

						

							(r)any violation of section 522 (relating to

				criminal street gangs);

				or

							.

					(b)Orders for

			 restitutionSection

			 3663(c)(4) of title 18, United States Code, is amended by striking

			 chapter 46 or chapter 96 and inserting chapters 26, 46,

			 or 96.

				(c)Amendment of

			 special sentencing provision prohibiting prisoner communicationsSection 3582(d) of title 18, United States

			 Code, is amended—

					(1)by inserting chapter 26 (criminal

			 street gangs), before chapter 95; and

					(2)by inserting a criminal street gang

			 or before an illegal enterprise.

					105.Designation of and

			 assistance for high intensity interstate gang activity

			 areas

				(a)DefinitionsIn this section:

					(1)GovernorThe term Governor means a

			 Governor of a State or the mayor of the District of Columbia.

					(2)High intensity

			 interstate gang activity areaThe term high intensity interstate

			 gang activity area means an area within a State that is designated as a

			 high intensity interstate gang activity area under subsection (b)(1).

					(3)High intensity

			 interstate gang and drug trafficking areaThe term high intensity interstate

			 gang and drug trafficking area means an area within a State that is

			 cross-designated as a high intensity interstate gang and drug trafficking area

			 under subsection (b)(2).

					(4)StateThe term State means a State

			 of the United States, the District of Columbia, and any commonwealth,

			 territory, or possession of the United States. The term State

			 shall include an Indian tribe, as defined under section 102 of

			 the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C.

			 479a).

					(b)High intensity

			 interstate gang activity areas

					(1)DesignationThe Attorney General, after consultation

			 with the Governors of appropriate States, may designate specific areas that are

			 located within 1 or more States as high intensity interstate gang activity

			 areas.

					(2)Cross-designationThe Attorney General, after consultation

			 with the Governors of appropriate States and the Director of the Office of

			 National Drug Control Policy, may cross-designate specific areas already

			 designated as high intensity interstate drug trafficking areas under section

			 707 of the Office of National Drug Control Policy Reauthorization Act of 1998

			 (21 U.S.C.

			 1706) as high intensity interstate gang and drug trafficking

			 areas.

					(3)AssistanceIn order to provide Federal assistance to

			 high intensity interstate gang activity areas or high intensity interstate gang

			 and drug trafficking areas, the Attorney General shall—

						(A)establish criminal street gang enforcement

			 teams, consisting of Federal, State, and local law enforcement authorities, for

			 the coordinated investigation, disruption, apprehension, and prosecution of

			 criminal street gangs and offenders in each high intensity interstate gang

			 activity area or high intensity interstate gang and drug trafficking

			 area;

						(B)direct the reassignment or detailing from

			 any Federal department or agency (subject to the approval of the head of that

			 department or agency, in the case of a department or agency other than the

			 Department of Justice) of personnel to each criminal street gang enforcement

			 team; and

						(C)provide all necessary funding for the

			 operation of the criminal street gang enforcement team in each high intensity

			 interstate gang activity area or high intensity interstate gang and drug

			 trafficking area.

						(4)Composition of

			 criminal street gang enforcement teamThe team established under paragraph (2)(A)

			 shall consist of agents and officers, where feasible, from—

						(A)the Bureau of Alcohol, Tobacco, Firearms,

			 and Explosives;

						(B)the Department of Homeland Security;

						(C)the Department of Housing and Urban

			 Development;

						(D)the Drug Enforcement Administration;

						(E)the Internal Revenue Service;

						(F)the Federal Bureau of Investigation;

						(G)the United States Marshal’s Service;

						(H)the United States Postal Service;

						(I)State and local law enforcement; and

						(J)Federal, State, and local

			 prosecutors.

						(5)CoordinationIn each area cross-designated as a high

			 intensity interstate gang and drug trafficking area, the team established under

			 paragraph (2)(A) shall fully coordinate its antigang activities with antidrug

			 trafficking activities undertaken by Federal, State, and local officials under

			 section 707 of the Office of National Drug Control Policy Reauthorization Act

			 of 1998 (21 U.S.C.

			 1706).

					(6)Criteria for

			 designationIn considering an

			 area for designation as a high intensity interstate gang activity area or high

			 intensity interstate gang and drug trafficking area under this section, the

			 Attorney General shall consider—

						(A)the current and predicted levels of gang

			 crime activity in the area;

						(B)the extent to which violent crime in the

			 area appears to be related to criminal street gang activity, such as drug

			 trafficking, murder, robbery, assaults, carjacking, arson, kidnapping,

			 extortion, and other criminal activity;

						(C)the extent to which State and local law

			 enforcement agencies have committed resources to—

							(i)respond to the gang crime problem;

			 and

							(ii)participate in a gang enforcement

			 team;

							(D)the extent to which a significant increase

			 in the allocation of Federal resources would enhance local response to the gang

			 crime activities in the area; and

						(E)any other criteria that the Attorney

			 General considers to be appropriate.

						(c)Authorization

			 of appropriationsThere are

			 authorized to be appropriated $40,000,000 for each of fiscal years 2006 through

			 2010 to carry out this section.

				106.Gang prevention

			 grants

				(a)Authority To

			 make grantsThe Office of

			 Justice Programs of the Department of Justice shall make grants, in accordance

			 with such regulations as the Attorney General may prescribe, to States, units

			 of local government, tribal governments, and qualified private entities, to

			 develop community-based programs that provide crime prevention, research, and

			 intervention services that are designed for gang members and at-risk

			 youth.

				(b)Use of grant

			 amountsAmounts received by a

			 grantee under this section may be used by the grantee, directly or through

			 subgrants, only for 1 or more of the following activities:

					(1)Preventing initial gang recruitment and

			 involvement among younger teenagers.

					(2)Reducing gang involvement through

			 nonviolent and constructive activities, such as community service programs,

			 development of nonviolent conflict resolution skills, employment and legal

			 assistance, family counseling, and other safe, community-based alternatives for

			 high-risk youth.

					(3)Developing in-school and after-school gang

			 safety, control, education, and resistance procedures and programs.

					(4)Identifying and addressing early childhood

			 risk factors for gang involvement, including parent training and childhood

			 skills development.

					(5)Identifying and fostering protective

			 factors that buffer children and adolescents from gang involvement.

					(c)Grant

			 requirements

					(1)PeriodA grant under this section shall be made

			 for a period of not more than 2 years.

					(2)MaximumThe amount of a grant under this section

			 may not exceed $1,000,000.

					(d)Annual

			 reportEach recipient of a

			 grant under this section shall submit to the Attorney General, for each year in

			 which funds from a grant received under this section are expended, a report

			 containing—

					(1)a summary of the activities carried out

			 with grant funds during that year;

					(2)an assessment of the effectiveness of the

			 crime prevention, research, and intervention activities of the

			 recipient;

					(3)a strategic plan for the year following the

			 year covered under paragraph (1); and

					(4)such other information as the Attorney

			 General may require.

					(e)Minimum

			 allocationUnless all

			 eligible applications submitted by any State or unit of local government within

			 such State for a planning or implementation grant under this section have been

			 funded, such State, together with grantees within the State (other than Indian

			 tribes), shall be allocated in each fiscal year under this section not less

			 than 0.75 percent of the total amount appropriated in the fiscal year for

			 planning or implementation grants under this section.

				(f)DefinitionIn this section, the term units of

			 local government includes sheriffs, police agencies, and local

			 prosecutor offices.

				(g)Authorization

			 of appropriations

					(1)In

			 generalThere are authorized

			 to be appropriated for grants under this section $50,000,000 for each of the

			 fiscal years 2006 through 2010.

					(2)LimitationOf amounts made available for grants under

			 this section, not less than 50 percent shall be available only for areas

			 designated pursuant to section 105 as high intensity interstate gang activity

			 areas or high intensity interstate gang and drug trafficking areas.

					107.Gang prevention

			 information grants

				(a)Authority To

			 make grantsThe Office of

			 Justice Programs of the Department of Justice shall make grants, in accordance

			 with such regulations as the Attorney General may prescribe, to States, units

			 of local government, and tribal governments to fund technology, equipment, and

			 training for State and local sheriffs, police agencies, and prosecutor offices

			 in order to—

					(1)increase accurate identification of gang

			 members and violent offenders;

					(2)maintain databases with such information to

			 facilitate coordination among law enforcement and prosecutors; and

					(3)otherwise improve the investigation and

			 prosecution of criminal street gangs.

					(b)Grant

			 requirements

					(1)PeriodA grant under this section shall be made

			 for a period of not more than 2 years.

					(2)MaximumThe amount of a grant under this section

			 may not exceed $1,000,000.

					(c)Annual

			 reportEach recipient of a

			 grant under this section shall submit to the Attorney General, for each year in

			 which funds from a grant received under this section are expended, a report

			 containing—

					(1)a summary of the activities carried out

			 with grant funds during that year;

					(2)an assessment of the effectiveness of the

			 crime prevention, research, and intervention activities of the

			 recipient;

					(3)a strategic plan for the year following the

			 year covered under paragraph (1); and

					(4)such other information as the Attorney

			 General may require.

					(d)Minimum

			 allocationUnless all

			 eligible applications submitted by any State or unit of local government within

			 such State for a planning or implementation grant under this section have been

			 funded, such State, together with grantees within the State (other than Indian

			 tribes), shall be allocated in each fiscal year under this section not less

			 than 0.75 percent of the total amount appropriated in the fiscal year for

			 planning or implementation grants under this section.

				(e)DefinitionIn this section, the term units of

			 local government includes sheriffs, police agencies, and local

			 prosecutor offices.

				(f)Authorization

			 of appropriationsThere are

			 authorized to be appropriated for grants under this section $10,000,000 for

			 each of the fiscal years 2006 through 2010.

				108.Enhancement of

			 Project Safe Neighborhoods Initiative to improve enforcement of criminal laws

			 against violent gangs

				(a)In

			 generalThe Attorney General

			 shall expand the Project Safe Neighborhoods program to require each United

			 States attorney to—

					(1)identify, investigate, and prosecute

			 significant criminal street gangs operating within their district;

					(2)coordinate the identification,

			 investigation, and prosecution of criminal street gangs among Federal, State,

			 and local law enforcement agencies;

					(3)consult with State and local prosecutors to

			 determine how Federal, State, and local law enforcement resources can best be

			 used to serve the public interest and secure substantial justice; and

					(4)coordinate and establish criminal street

			 gang enforcement teams, established under section 105(b), in high intensity

			 interstate gang activity areas within the district of the United States

			 attorney.

					(b)Additional

			 Assistant United States attorneys for Project Safe Neighborhoods

					(1)In

			 generalThe Attorney General

			 may hire 94 additional Assistant United States attorneys to carry out the

			 provisions of this section.

					(2)Authorization

			 of appropriationsThere are

			 authorized to be appropriated $7,500,000 for each of the fiscal years 2006

			 through 2010 to carry out this section.

					109.Additional resources

			 needed by the Federal Bureau of Investigation to investigate and prosecute

			 violent criminal street gangs

				(a)Responsibilities

			 of Attorney GeneralThe

			 Attorney General shall require the Federal Bureau of Investigation to—

					(1)increase funding for the Safe Streets

			 Program;

					(2)support the criminal street gang

			 enforcement teams, established under section 105(b), in designated high

			 intensity interstate gang activity areas; and

					(3)consult with State and local prosecutors to

			 determine how Federal, State, and local law enforcement resources can best be

			 used to serve the public interest and secure substantial justice.

					(b)Authorization

			 of appropriations

					(1)In

			 generalIn addition to

			 amounts otherwise authorized, there are authorized to be appropriated to the

			 Federal Bureau of Investigation $5,000,000 for each of the fiscal years 2006

			 through 2010 to carry out the Safe Streets Program.

					(2)AvailabilityAny amounts appropriated under paragraph

			 (1) shall remain available until expended.

					110.Expansion of Federal

			 witness relocation and protection programSection 3521(a)(1) of title 18 is amended by

			 inserting , criminal street gang, serious drug offense,

			 homicide, after organized criminal activity.

			111.Grants to State and

			 local prosecutors to protect witnesses and victims of crime

				(a)Grants

			 authorized

					(1)In

			 generalThe Attorney General

			 is authorized to make grants to State and local prosecutors and the United

			 States attorney for the District of Columbia for the purpose of providing

			 short-term protection to witnesses in trials involving an organized criminal

			 activity, criminal street gang, serious drug offense, homicide, or other

			 serious offense.

					(2)AllocationEach prosecutor receiving a grant under

			 this section may either—

						(A)use the grant to provide witness relocation

			 and protection; or

						(B)pursuant to a cooperative agreement with

			 the Attorney General, credit the grant to the United States Marshal’s Service

			 to cover the costs of providing witness relocation and protection on behalf of

			 the prosecutor.

						(b)Application

					(1)In

			 generalEach prosecutor

			 desiring a grant under this section shall submit an application to the Attorney

			 General at such time, in such manner, and accompanied by such information as

			 the Attorney General may reasonably require.

					(2)ContentsEach application submitted pursuant to

			 paragraph (1) shall—

						(A)describe the activities for which

			 assistance under this section is sought; and

						(B)provide such additional assurances as the

			 Attorney General determines to be essential to ensure compliance with the

			 requirements of this section.

						(c)Minimum

			 allocationUnless all

			 eligible applications submitted by State and local prosecutors within a State

			 for planning or implementation grants under this section have been funded, the

			 grantees within the State shall be allocated in each fiscal year under this

			 section not less than 0.75 percent of the total amount appropriated in the

			 fiscal year for planning or implementation grants pursuant to this

			 section.

				(d)Authorization

			 of appropriationsThere are

			 authorized to be appropriated to carry out this section $60,000,000 for each of

			 the fiscal years 2006 through 2010.

				112.Witness protection

			 servicesSection 3526 of title

			 18, United States Code (Cooperation of other Federal agencies and State

			 governments; reimbursement of expenses) is amended by adding at the end the

			 following:

				

					(c)In any case in which a State government

				requests the Attorney General to provide temporary protection under section

				3521(e) of this title, the costs of providing temporary protection are not

				reimbursable if the investigation or prosecution in any way relates to crimes

				of violence committed by a gang, as defined under the laws of the relevant

				State seeking assistance under this

				title.

					.

			IIRelated matters involving violent crime

			 prosecution

			201.Study on expanding

			 Federal authority for juvenile offenders

				(a)In

			 generalNot later than 9

			 months after the date of enactment of this Act, the Comptroller General of the

			 United States shall submit to the Committees on the Judiciary of the Senate and

			 the House of Representatives a report on the costs and benefits associated with

			 expanding Federal authority to prosecute offenders under the age of 18 who are

			 gang members who commit criminal offenses.

				(b)ContentsThe report submitted under subsection (a)

			 shall—

					(1)examine the ability of the judicial systems

			 of the States to respond effectively to juveniles who are members of

			 criminal street gangs, as defined under section 521 of title 18,

			 United States Code;

					(2)examine the extent to which offenders who

			 are 16 and 17 years old are members of criminal street gangs, and are accused

			 of committing violent crimes and prosecuted in the adult criminal justice

			 systems of the individual States;

					(3)determine the percentage of crimes

			 committed by members of criminal street gangs that are committed

			 by offenders who are 16 and 17 years old;

					(4)examine the extent to which United States

			 attorneys currently bring criminal indictments and prosecute offenders under

			 the age of 18, and the extent to which United States attorneys’ offices include

			 prosecutors with experience prosecuting juveniles for adult criminal

			 violations;

					(5)examine the extent to which the Bureau of

			 Prisons houses offenders under the age of 18, and has the ability and

			 experience to meet the needs of young offenders;

					(6)estimate the cost to the Federal Government

			 of prosecuting and incarcerating 16 and 17 year olds who are members of

			 criminal street gangs and are accused of violent crimes; and

					(7)detail any benefits for Federal

			 prosecutions that would be realized by expanding Federal authority to bring

			 charges against 16 and 17 year olds who are members of criminal street gangs

			 and are accused of violent crimes.

					202.Prosecutors and

			 Defenders Incentive Act

				(a)Short

			 titleThis section may be

			 cited as the Prosecutors and Defenders

			 Incentive Act.

				(b)Loan repayment

			 for prosecutors and public defendersTitle I of the

			 Omnibus Crime Control and Safe Streets Act of

			 1968 (42

			 U.S.C. 3711 et seq.) is amended by adding at the end the

			 following:

					

						HHLoan repayment

				for prosecutors and public defenders

							2901.Grant

				authorization

								(a)PurposeThe purpose of this section is to encourage

				qualified individuals to enter and continue employment as prosecutors and

				public defenders.

								(b)DefinitionsIn this section:

									(1)ProsecutorThe term prosecutor means a

				full-time employee of a State or local agency who—

										(A)is continually licensed to practice law;

				and

										(B)prosecutes criminal cases at the State or

				local level.

										(2)Public

				defenderThe term

				public defender means an attorney who—

										(A)is continually licensed to practice law;

				and

										(B)is—

											(i)a full-time employee of a State or local

				agency or a nonprofit organization operating under a contract with a State or

				unit of local government, that provides legal representation to indigent

				persons in criminal cases; or

											(ii)employed as a full-time Federal defender

				attorney in a defender organization established pursuant to subsection (g) of

				section 3006A of title 18, United States Code, that provides legal

				representation to indigent persons in criminal cases.

											(3)Student

				loanThe term student

				loan means—

										(A)a loan made, insured, or guaranteed under

				part B of title IV of the Higher Education Act

				of 1965 (20 U.S.C. 1071 et seq.);

										(B)a loan made under part D or E of title IV

				of the Higher Education Act of 1965

				(20 U.S.C.

				1087a et seq. and 1087aa et seq.); and

										(C)a loan made under section 428C or 455(g) of

				the Higher Education Act of 1965

				(20 U.S.C. 1078–3

				and 1087e(g)) to the extent that such loan was used to repay a

				Federal Direct Stafford Loan, a Federal Direct Unsubsidized Stafford Loan, or a

				loan made under section 428 or 428H of such Act.

										(c)Program

				authorizedThe Attorney

				General shall establish a program by which the Department of Justice shall

				assume the obligation to repay a student loan, by direct payments on behalf of

				a borrower to the holder of such loan, in accordance with subsection (d), for

				any borrower who—

									(1)is employed as a prosecutor or public

				defender; and

									(2)is not in default on a loan for which the

				borrower seeks forgiveness.

									(d)Terms of

				agreement

									(1)In

				generalTo be eligible to

				receive repayment benefits under subsection (c), a borrower shall enter into a

				written agreement that specifies that—

										(A)the borrower will remain employed as a

				prosecutor or public defender for a required period of service of not less than

				3 years, unless involuntarily separated from that employment;

										(B)if the borrower is involuntarily separated

				from employment on account of misconduct, or voluntarily separates from

				employment, before the end of the period specified in the agreement, the

				borrower will repay the Attorney General the amount of any benefits received by

				such employee under this section;

										(C)if the borrower is required to repay an

				amount to the Attorney General under subparagraph (B) and fails to repay such

				amount, a sum equal to that amount shall be recoverable by the Federal

				Government from the employee (or such employee’s estate, if applicable) by such

				methods as are provided by law for the recovery of amounts owed to the Federal

				Government;

										(D)the Attorney General may waive, in whole or

				in part, a right of recovery under this subsection if it is shown that recovery

				would be against equity and good conscience or against the public interest;

				and

										(E)the Attorney General shall make student

				loan payments under this section for the period of the agreement, subject to

				the availability of appropriations.

										(2)Repayments

										(A)In

				generalAny amount repaid by,

				or recovered from, an individual or the estate of an individual under this

				subsection shall be credited to the appropriation account from which the amount

				involved was originally paid.

										(B)MergerAny amount credited under subparagraph (A)

				shall be merged with other sums in such account and shall be available for the

				same purposes and period, and subject to the same limitations, if any, as the

				sums with which the amount was merged.

										(3)Limitations

										(A)Student loan

				payment amountStudent loan

				repayments made by the Attorney General under this section shall be made

				subject to such terms, limitations, or conditions as may be mutually agreed

				upon by the borrower and the Attorney General in an agreement under paragraph

				(1), except that the amount paid by the Attorney General under this section

				shall not exceed—

											(i)$10,000 for any borrower in any calendar

				year; or

											(ii)an aggregate total of $60,000 in the case

				of any borrower.

											(B)Beginning of

				paymentsNothing in this

				section shall authorize the Attorney General to pay any amount to reimburse a

				borrower for any repayments made by such borrower prior to the date on which

				the Attorney General entered into an agreement with the borrower under this

				subsection.

										(e)Additional

				agreements

									(1)In

				generalOn completion of the

				required period of service under an agreement under subsection (d), the

				borrower and the Attorney General may, subject to paragraph (2), enter into an

				additional agreement in accordance with subsection (d).

									(2)TermAn agreement entered into under paragraph

				(1) may require the borrower remain employed as a prosecutor or public defender

				for less than 3 years.

									(f)Award basis;

				priority

									(1)Award

				basisSubject to paragraph

				(2), the Attorney General shall provide repayment benefits under this section

				on a first-come, first-served basis, and subject to the availability of

				appropriations.

									(2)PriorityThe Attorney General shall give priority in

				providing repayment benefits under this section in any fiscal year to a

				borrower who—

										(A)received repayment benefits under this

				section during the preceding fiscal year; and

										(B)has completed less than 3 years of the

				first required period of service specified for the borrower in an agreement

				entered into under subsection (d).

										(g)RegulationsThe Attorney General is authorized to issue

				such regulations as may be necessary to carry out the provisions of this

				section.

								(h)Authorization

				of appropriationsThere are

				authorized to be appropriated to carry out this section $25,000,000 for fiscal

				year 2006 and such sums as may be necessary for each succeeding fiscal

				year.

								.

				

